Citation Nr: 0724666	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2007, 
a videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1. The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity, 
to include symptoms of flattened affect, impairment of short-
term memory, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships; occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood are not shown.

2. It is not shown that the veteran had hearing acuity less 
than Level I in either ear at any time during the appeal 
period. 


CONCLUSIONS OF LAW

1. A 50 percent (but no higher) rating is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 
(Code) 9411 (2006). 

2. A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.85, Code 6100, 4.86 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim for an increased rating for 
service-connected PTSD prior to the initial adjudication of 
this claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An April 2005 letter explained the evidence necessary 
to substantiate the claim, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and advised him to submit any evidence or provide any 
information he had regarding his claim.  A February 2006 
post-adjudication letter again provided him with this notice.  

Regarding bilateral hearing loss, as the rating decision on 
appeal granted service connection and assigned a rating and 
effective date for the award, statutory notice had served its 
purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
The October 2006 statement of the case (SOC) provided notice 
on the "downstream" issue of rating criteria for bilateral 
hearing loss and readjudicated the matter after further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 
2006 letter also provided him with general disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/ supplement the record regarding both of his claims, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  Neither the veteran nor his representative has 
alleged that notice in these matters was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA psychological evaluations in May 2005 
and August 2006 and for VA audiological evaluations in April 
2005 and August 2006.  The veteran has not identified any 
evidence that remains outstanding, and in an April 2006 
statement indicated that he did not have any other evidence 
or information to submit to support his claim.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analyses below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

PTSD

The veteran's PTSD is currently rated 30 percent under 
38 C.F.R. § 4.130, Code 9411.  To warrant the next higher (50 
percent) rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 50 percent rating, but no 
more, for his PTSD.  In this regard, May 2005 and August 2006 
VA examination reports, VA treatment records, and lay 
statements from the veteran and his wife indicate that his 
psychiatric disorder is characterized by flattened affect, 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  As will be 
discussed below, such symptoms suggest occupational and 
social impairment with reduced reliability which warrants a 
50 percent rating.  However, the evidence does not 
demonstrate symptomatology of sufficient severity to merit a 
70 percent rating. 
During the January 2007 hearing, the veteran reported that he 
experienced problems with short-term memory loss.  He 
testified that his memory goes "in and out" and that he has 
to take notes in order to remember things; he said he is 
usually surrounded by post-it notes with such reminders.  He 
indicated that his long term memory was intact as he could 
remember all details from incidents that occurred during 
Vietnam.  Regarding the veteran's short-term memory 
impairment, the Board notes that the veteran also has a 
nonservice-connected disability of multiple sclerosis.  July 
2004 VA treatment records indicate that short-term memory 
impairment and confusion may be related to multiple sclerosis 
and not to PTSD; however, memory impairment has not been 
conclusively established as being related solely to multiple 
sclerosis and not to PTSD.  Thus, the Board will, for the 
limited purpose of this decision, attribute symptoms of 
short-term memory loss to the veteran's service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. §  3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition). 

The evidence of record shows the veteran has a flattened 
affect and disturbances of mood or motivation.  On May 2005 
VA examination, the examiner noted that the veteran's affect 
was blunted and that he rarely smiled during the interview.  
April 2005 lay statements from the veteran and his wife 
report that he has a very flat affect with no emotional 
responses.  During the August 2006 VA examination and at the 
January 2007 hearing, the veteran reported that he becomes 
overly stressed out when he is in a crowd; he specifically 
noted how anxious he feels when he attends his daughter's 
swim meets and how he used to officiate them but cannot do so 
anymore because of his anxiety.  Also, he has to shop at Wal-
Mart and Lowe's early in the morning, because he cannot deal 
with the crowds of people at these stores during other times 
of the day.  He reported having very low energy and having to 
force himself to engage in activities; he also has a low 
stress tolerance.  An April 2005 statement from his wife 
reports that he has "irrational responses to normal everyday 
sources of frustration", such as home maintenance and 
helping his daughter with her homework.  He and his wife have 
stated that he often responds angrily to her and their 
daughter without cause and that when he gets stressed out his 
drill instructor habits will emerge.

The evidence also shows the veteran has difficulty 
establishing and maintaining effective work and social 
relationships.  On May 2005 VA examination, the veteran 
reported that his psychiatric disorder impacts his 
relationship with his wife and daughter.  He reported that he 
is very suspicious of his employer and has had increasing 
difficulty dealing with authority figures.  He reported 
having one friend; limited social contact; and socially 
isolating himself.  His wife has reported that his 
relationships with his son and second daughter have been 
deteriorating and that he is totally estranged from his 
sister and brother, noting that neither of them bothered to 
call him when his mother recently died.  She also stated that 
he has an unreasonable suspiciousness and paranoia regarding 
his employer and increasing difficulty with authority.  On 
August 2006 VA examination the veteran indicated that he has 
trouble working with groups for his employment, but that he 
is fine when doing individual counseling.  At the hearing, he 
reported that his employment situation works for him because 
he has his own office and is located far away from his 
superiors.  He said he could not work in an atmosphere where 
there were other people and direct supervision.

The Board acknowledges that the veteran does not meet all of 
the criteria for a 50 percent disability evaluation.  There 
is no evidence of circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  However, as 
explained above, there is evidence of record that he has a 
flattened affect, impairment of short-term memory, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  Also, there is evidence of sleep disturbance 
with nightmares, paranoia, constant hypervigilance (waking up 
two to three times a night to check the locks and security of 
the house), and avoidance of anything related to Vietnam and 
combat.  He reported during the January 2007 hearing and 
during VA treatment sessions that he has considered suicide, 
but did not have the intent to go through with it.  Under 
such circumstances, the Board finds that the evidence is at 
least in relative equipoise.  Thus, granting the veteran the 
benefit of the doubt, the Board concludes that his PTSD meets 
the criteria for a 50 percent evaluation.  

With respect to whether his symptomatology warrants an even 
higher (70 percent) evaluation, the Board finds that the 
evidence does not demonstrate sufficient symptomatology 
associated with a 70 percent evaluation to warrant a rating 
higher than 50 percent.  The evidence does not show 
occupational impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  The record does not contain any evidence of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting ability to 
function independently, appropriately, and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.  

It is notable that the veteran maintains substantially 
gainful employment as a licensed addictions counselor; he has 
been employed in this capacity for over six years.  While he 
indicates that he has had some issues with his employer and 
cannot work in an atmosphere with groups and direct 
supervision the record does not show that his PTSD has had a 
substantial effect on his ability to maintain his job or 
effectively complete his job tasks.  He appears to enjoy, and 
performs well at, his job.  Additionally, while there is 
evidence that the veteran has had suicidal ideations, some 
impaired impulse control with periods of irritability, and 
some difficulty adapting to stressful circumstances, the 
manifestations of these symptoms have not caused him 
substantial impairment in most areas of his life.  The record 
shows, and the veteran testified during the January 2007 
hearing, that his PTSD is mainly manifested by social 
impairment; the evidence does not show that he exhibits 
substantial deficiencies in work, judgment, thinking, or mood 
that would warrant a higher 70 percent rating.

The veteran's overall disability picture does not warrant a 
rating in excess of 50 percent.  Hence, the preponderance of 
the evidence is against a 70 percent rating, and the benefit 
of the doubt rule does not apply.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  As 
explained above, there is no objective evidence in the record 
of 'marked' interference with employment or frequent 
hospitalizations due to PTSD, or other factors of like 
gravity which would suggest that referral for extraschedular 
consideration is indicated.

Bilateral Hearing Loss

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

On April 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
35
55
55
LEFT
N/A
10
25
55
60

Average puretone thresholds were 40 in the right ear and 38 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in both ears.  The 
audiologist noted that the veteran had moderate sensorineural 
hearing loss bilaterally in the higher frequencies.

April 2005 statements from the veteran and his wife indicate 
that his hearing loss has significantly deteriorated.

On August 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
30
55
60
LEFT
N/A
10
30
60
65

This audiometry showed average puretone thresholds of 39 in 
the right ear and 41 in the left.  Speech discrimination was 
94 percent in both ears.  Under Table VI, such hearing acuity 
constitutes Level I hearing in each ear and, under 38 C.F.R. 
§ 4.85, Table VII, warrants a noncompensable rating under 
Code 6100.  As noted above, prior official audiometry in 
April 2005 showed Level I hearing in each ear, again 
warranting a noncompensable rating.  No certified audiometry 
has shown an exceptional pattern of hearing that would 
warrant rating the disability under the alternate criteria in 
Table VIA.  

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.
The veteran's and his wife's lay assertions that his hearing 
impairment has been, and is, greater than reflected by a 
noncompensable rating are insufficient to establish this is 
so.  They are laypersons, and not competent to establish the 
level of hearing disability by their own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted, the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, 3 Vet. App. at 349.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence in the record of 'marked' 
interference with employment or frequent hospitalizations due 
to hearing loss, or other factors of like gravity which would 
suggest that referral for extraschedular consideration is 
indicated.


ORDER

A 50 percent (but no higher) rating is granted for PTSD, 
subject to the regulations governing the payment of monetary 
awards.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


